



Exhibit 10.3(h)(iii)
THE SCOTTS MIRACLE-GRO COMPANY
LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
(WITH RELATED DIVIDEND EQUIVALENTS)


RESTRICTED STOCK UNITS GRANTED TO
[Director’s Name] ON [Grant Date]


This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award.


1.    DESCRIPTION OF YOUR RESTRICTED STOCK UNITS. You have been granted
[# units] restricted stock units (“RSUs”) and an equal number of related
dividend equivalents. The “Grant Date” of your Award is [Grant Date]. Each whole
RSU represents the right to receive one full Share for each vested whole RSU at
the time and in the manner described in this Award Agreement. Each dividend
equivalent represents the right to receive additional RSUs (determined in
accordance with Section 5) in respect of the dividends that are declared and
paid during the period beginning on the Grant Date and ending on the Settlement
Date (as described in Section 4(a)) with respect to the Share represented by the
related vested RSU.


To accept this Award Agreement, you must return a signed copy of this Award
Agreement no later than [Return Date], to [Third Party Administrator] (the
“Third Party Administrator”) as follows:


[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]


2.    INCORPORATION OF PLAN AND DEFINITIONS.


(a)    This Award Agreement and your RSUs and dividend equivalents are granted
pursuant to and in accordance with the terms of The Scotts Miracle-Gro Company
Long-Term Incentive Plan effective January 27, 2017 (the “Plan”). All provisions
of the Plan are incorporated herein by reference, and your RSUs and dividend
equivalents are subject to the terms of the Plan and this Award Agreement. To
the extent there is a conflict between this Award Agreement and the Plan, the
Plan will govern.


(b)    Capitalized terms that are not defined in this Award Agreement have the
same meanings as in the Plan.





--------------------------------------------------------------------------------



3.    VESTING. The RSUs described in this Award Agreement, including any RSUs
credited pursuant to Section 5 on or prior to the Vesting Date (as defined
below) will vest as follows:


(a)    General Vesting. If your Board service continues from the Grant Date
until the first anniversary of the Grant Date, in this case [Date] (the “Vesting
Date”), your RSUs described in this Award Agreement, including any RSUs credited
pursuant to Section 5, will become 100% vested on the Vesting Date. Any RSUs
received pursuant to Section 5 following the Vesting Date will be 100% vested on
the date they are credited to you; or



(b)    Accelerated Vesting. Under the following circumstances, your RSUs
described in this Award Agreement, including any RSUs credited pursuant to
Section 5, will vest earlier than the Vesting Date:


(i)If you Terminate from the Board prior to the Vesting Date, provided your
board service has continued at least through the date of the
Company’s [Year] Annual Meeting of Shareholders, your RSUs will become 100%
vested on the date of your Termination;

(ii)If you Terminate because of your death or because you become Disabled, your
RSUs will become 100% vested as of the date of such event and will be settled in
accordance with Section 4 of this Award Agreement. For purposes of this Award
Agreement, “Disabled” means that you have been determined to be totally disabled
by the Social Security Administration.




4.    SETTLEMENT.


(a)    Subject to the terms of the Plan and this Award Agreement, unless you
have made a settlement election under subsection (d) below, your vested RSUs,
including any RSUs credited pursuant to Section 5, shall be settled in a lump
sum as soon as administratively practicable, but no later than 90 days following
the earliest date to occur of: (i) your Termination; (ii) your death, (iii) your
Disability, or (iv) the third anniversary of the Grant Date (the “Settlement
Date”). Your whole RSUs shall be settled in full Shares, and any fractional RSU
shall be settled in cash, determined based upon the Fair Market Value of a Share
on the Settlement Date, which shall be equal to the closing price of a Share on
the Settlement date if it is a trading day or, if such date is not a trading
day, on the next preceding trading day.
.
(b)    Except as provided in Section 5 below, you will have none of the rights
of a shareholder with respect to Shares underlying the RSUs unless and until you
become the record holder of such Shares.





--------------------------------------------------------------------------------



(c)    If there is a Change in Control, your RSUs, including any RSUs credited
pursuant to Section 5, may vest in accordance with the Plan. See the Plan for
further details.


(d)    Notwithstanding subsection (a) above, subject to the terms of the Plan
and this Award Agreement, you may make an election to provide that if your
Termination occurs before the third anniversary of the Grant Date, your vested
RSUs, including any RSUs credited pursuant to Section 5, shall be settled in a
lump sum as soon as administratively practicable, but no later than 90 days
following the third anniversary of the Grant Date. If applicable, a copy of the
signed election must be attached to this Agreement as Exhibit A. For such an
election to be effective, you must have completed such an election on a form
provided by the Company no later than December 31st of the year before the year
in which the Grant Date occurred. If you do not complete the election form
within such time period provided in the form, you will receive your vested RSUs
as provided in subsection (a) above.


5.    DIVIDEND EQUIVALENTS. With respect to each dividend equivalent:


(a)    If a cash dividend is declared and paid on the Shares underlying the
RSUs, you will be credited with an additional number of RSUs equal to the
quotient of:


(i)    The product of (I) the number of RSUs granted under this Award Agreement
(including additional RSUs previously credited in accordance with this Section
5) that have not been settled as of the dividend payment date, multiplied by
(II) the amount of the cash dividend paid per Share; divided by


(ii)    The Fair Market Value (which shall be equal to the closing price) of a
Share on the date such cash dividend is paid.


(b)    If a Share dividend is declared and paid on the Shares underlying the
RSUs, you will be credited with an additional number of RSUs equal to the
product of:


(i)    The number of RSUs granted under this Award Agreement (including
additional RSUs previously credited in accordance with this Section 5) that have
not been settled as of the dividend payment date, multiplied by


(ii)    The number of Shares paid as a dividend per Share.


(c)    Any additional RSUs credited pursuant to this Section 5 shall be subject
to the same terms and conditions as the RSUs granted pursuant to Section 1
above.


(d)    Any fractional number of RSUs resulting from the calculations under this
Section 5 shall be rounded to the nearest whole Share.


6.    FORFEITURE. Except as otherwise provided in Section 3, if you Terminate
prior to the Vesting Date your RSUs will be forfeited immediately.



--------------------------------------------------------------------------------





7.    AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the Company
may amend or terminate this Award Agreement or the Plan at any time.


8.    BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any RSUs and related dividend equivalents that may vest per the terms of
this Award Agreement but are settled after you die. This may be done only on a
Beneficiary Designation Form and by following the rules described in that Form.
The Beneficiary Designation Form does not need to be completed now and is not
required as a condition of receiving your Award. However, if you die without
completing a Beneficiary Designation Form or if you do not complete that Form
correctly, your beneficiary will be your surviving spouse or, if you do not have
a surviving spouse, your estate.


9.    TRANSFERRING YOUR RSUs AND RELATED DIVIDEND EQUIVALENTS. Except as
described in Section 8, your RSUs and related dividend equivalents may not be
transferred to another person. Also, the Committee may allow you to place your
RSUs and related dividend equivalents into a trust established for your benefit
or the benefit of your family. Contact the Third Party Administrator for further
details.


10.    GOVERNING LAW. This Award Agreement shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction. This Award Agreement and the delivery
of any Shares hereunder shall be governed by applicable federal and state
securities laws and exchanges.


11.    OTHER AGREEMENTS AND POLICIES. Your RSUs and the related dividend
equivalents will be subject to the terms of any other written agreements between
you and the Company or any Affiliate or Subsidiary to the extent that those
other agreements do not directly conflict with the terms of the Plan or this
Award Agreement. Your RSUs and related dividend equivalents granted under the
Plan shall be subject to any applicable Company clawback or recoupment policies,
share trading policies and other policies that may be implemented by the Company
from time to time.


12.    ADJUSTMENTS TO YOUR RSUs. Subject to the terms of the Plan, your RSUs and
the related dividend equivalents will be adjusted, if appropriate, to reflect
any change to the Company’s capital structure (e.g., the number of Shares
underlying your RSUs will be adjusted to reflect a stock split).







--------------------------------------------------------------------------------



13.    YOUR ACKNOWLEDGMENT OF AND AGREEMENT TO AWARD CONDITIONS.


By signing below, you acknowledge and agree that:


(a)    A copy of the Plan has been made available to you;


(b)    You understand and accept the terms and conditions of your Award;


(c)    By accepting this Award under the Plan, you agree to all Committee
determinations as described in the Plan and this Award Agreement;


(d)    You will consent (on your own behalf and on behalf of your beneficiaries
and transferees and without any further consideration) to any necessary change
to your Award or this Award Agreement to comply with any law and to avoid paying
penalties under Section 409A of the Code, even if those changes affect the terms
of your Award and reduce its value or potential value; and


(e)    You must return a signed copy of this Award Agreement to the address
given above before [Date].


[PARTICIPANT NAME]


By: _______________________________




Date signed: ________________________
THE SCOTTS MIRACLE-GRO COMPANY


By: ___________________________________
[Officer Name]
[Officer Title]
 Date signed: ____________________________








